 



Exhibit 10(b)
AMENDMENT NO. 1 TO THE
BRIDGE FACILITY CREDIT AGREEMENT,
DATED AS OF FEBRUARY 28, 2006,
among
THE TDL GROUP CORP.,
as Borrower,
TIM HORTONS INC. AND CERTAIN OF ITS SUBSIDIARIES,
as Guarantors,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as a Lender
and
ROYAL BANK OF CANADA,
as a Lender
 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1, dated as of April 24, 2006
          This AMENDMENT NO. 1 amends the Bridge Facility Credit Agreement,
dated as of February 28, 2006 (the “Bridge Credit Agreement”), by and among The
TDL Group Corp, as borrower (the “Borrower”), Tim Hortons Inc. (“THI”) and
certain of its Subsidiaries, as Guarantors, JPMorgan Chase Bank, N.A., Toronto
Branch (“JPMorgan Chase”), as a lender, and Royal Bank of Canada (“RBC”), as a
lender (JPMorgan Chase and RBC shall each be referred to herein as a “Lender”
and collectively as the “Lenders”).
WITNESSETH:
          WHEREAS, the parties hereto wish to amend Section 5.11(a) and (b) of
the Bridge Credit Agreement to reflect the original intent of the parties that
the threshold levels for the financial covenants described in such clauses will
adjust with the new thresholds first applying with respect to THI’s second
Fiscal Quarter of 2006, and for any subsequent Fiscal Quarter.
          NOW, THEREFORE, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1 Definitions. For all purposes of this Amendment No. 1,
except as otherwise expressly provided herein or unless the context otherwise
requires, capitalized terms used herein shall have the meanings assigned to such
terms in the Bridge Credit Agreement, which is incorporated by reference herein.
Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each other
similar reference and each reference to “this Agreement” and each other similar
reference contained in the Bridge Credit Agreement shall, from and after the
date hereof, refer to the Bridge Credit Agreement, as amended hereby.
ARTICLE II
AMENDMENTS
TO BRIDGE CREDIT AGREEMENT
          SECTION 2.1 Section 5.11(a) of the Bridge Credit Agreement.
Section 5.11(a) of the Bridge Credit Agreement is hereby deleted in its entirety
and the following is substituted in its stead:

 



--------------------------------------------------------------------------------



 



     “(a) Consolidated Total Debt to Consolidated EBITDA: THI and its
Subsidiaries will not permit, as at the end of each Fiscal Quarter, the ratio of
Consolidated Total Debt as at the end of such Fiscal Quarter to Consolidated
EBITDA for the Rolling Period then ended, to exceed (i) 3.50:1.00 in respect of
the first Fiscal Quarter ending after the Closing Date (THI’s first Fiscal
Quarter, ending April 2, 2006), or (ii) 2.50:1.00 in respect of the second
Fiscal Quarter ending after the Closing Date (THI’s second Fiscal Quarter,
ending July 2, 2006) and in respect of any subsequent Fiscal Quarters.”
     SECTION 2.2 Section 5.11(b) of the Bridge Credit Agreement. Section 5.11(b)
of the Bridge Credit Agreement is hereby deleted in its entirety and the
following is substituted in its stead:
     “(b) Fixed Charge Coverage Ratio. THI and its Subsidiaries will not permit,
as at the end of each Fiscal Quarter, the ratio of Consolidated EBITDAR to
Consolidated Fixed Charges for the Rolling Period then ended, to be less than
(i) 2.25:1.00 in respect of the first Fiscal Quarter ending after the Closing
Date (THI’s first Fiscal Quarter, ending April 2, 2006), or (ii) 2.75:1.00 in
respect of the second Fiscal Quarter ending after the Closing Date (THI’s second
Fiscal Quarter, ending July 2, 2006) and in respect of any subsequent Fiscal
Quarters.”
ARTICLE III
MISCELLANEOUS
     SECTION 3.1 Effectiveness. This Amendment No. 1 shall be effective
retroactively as of February 28, 2006 (the “Effective Date”) upon receipt by the
Lenders of a copy of this Amendment No. 1 duly executed by the Borrower and each
Lender.
     SECTION 3.2 Execution in Counterparts. This Amendment No. 1 may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
     SECTION 3.3 Headings. Headings used in this Amendment No. 1 are for
convenience of reference only and shall not affect the construction of this
Amendment No. 1.
     SECTION 3.4 Reaffirmation of Bridge Credit Agreement. The parties hereto
agree and acknowledge that nothing contained in this Amendment No. 1 in any
manner or respect limits or terminates any of the provisions of the Bridge
Credit Agreement other than as expressly set forth herein and further agree and
acknowledge that the Bridge Credit Agreement remains and continues in full force
and effect and is hereby ratified and reaffirmed in all respects, as modified by
the terms set forth herein. None of the terms and conditions of this Amendment
No. 1 may be changed, waived, modified or varied in any manner, whatsoever,
except in accordance with the Bridge Credit Agreement.

 



--------------------------------------------------------------------------------



 



          SECTION 3.5 Authorization. The Borrower represents and warrants to the
Lenders that this Amendment No. 1 has been duly authorized by all necessary
corporate action on the part of the Borrower and has been duly executed and
delivered by the Borrower to the Lenders.
          SECTION 3.6 Reaffirmation of Guarantees. Each Guarantor hereby agrees
and acknowledges that the Guarantee provided by such Guarantor remains and
continues in full force and effect and is hereby ratified and reaffirmed in all
respects.
          SECTION 3.7 Governing Law. THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE PROVINCE OF ONTARIO.
          SECTION 3.8 Expenses. The Borrower hereby agrees to pay all reasonable
out-of-pocket expenses incurred by the Lenders and their Affiliates in
connection with this Amendment No. 1 in accordance with Section 9.3(a) of the
Bridge Credit Agreement.
          SECTION 3.9 Officer’s Certificate. The Borrower and THI shall, on or
before one (1) Business Day after the execution of this Amendment No. 1, provide
to the Lenders an amendment certificate in the form of Exhibit A hereto. Failure
to provide such certificate shall constitute an Event of Default under the
Bridge Credit Agreement.
[Balance of page intentionally left blank. Signature page follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
be executed and delivered by their proper and duly authorized officers as of the
first date set forth above.

            THE TDL GROUP CORP., as Borrower
      By:   /s/ Cynthia J. Devine       Printed Name:  Cynthia J. Devine     
Title:  Executive Vice President and Chief Financial Officer     

            JPMORGAN CHASE BANK, N.A., TORONTO BRANCH
      By:   /s/ Paul R. DeMelo       Print Name:  Paul R. DeMelo     
Title:  Managing Director     

           
ROYAL BANK OF CANADA
      By:   /s/ Kevin P. Adams       Print Name:  Kevin P. Adams     
Title:  Authorized Signatory     

ACKNOWLEDGED AND AGREED:

          THE TDL GROUP, as Guarantor    
 
       
By:
  /s/ Cynthia J. Devine    
 
        Print Name: Cynthia J. Devine     Title: Chief Financial Officer    
 
        THE TDL MARKS CORPORATION,
as Guarantor    
 
       
By:
  /s/ Marvin Shahin    
 
        Print Name: Marvin Shahin     Title: Director    

 



--------------------------------------------------------------------------------



 



          TIM HORTONS INC., as Guarantor    
 
       
By:
  /s/ Jonathan F. Catherwood    
 
        Print Name: Jonathan F. Catherwood     Title: Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF AMENDMENT CERTIFICATE

          TO:   JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, and ROYAL BANK OF
CANADA
 
        RE:   Bridge Facility Credit agreement dated as of February 28, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Bridge
Credit Agreement”), among The TDL Group Corp., as borrower (the “Borrower”), Tim
Hortons Inc. (“THI”) and certain of its Subsidiaries as guarantors, JPMorgan
Chase Bank, N.A., Toronto Branch and Royal Bank of Canada, as Lenders.
 
            We hereby certify, after due and careful investigation, that:
 
       
 
  (i)   each of the representations and warranties made by the Borrower and THI
in the Credit Agreement are true and correct on and as of the date hereof except
to the extent that (i) any change to the representations and warranties has been
disclosed to and accepted by the Lenders, or (ii) any representation and
warranty is stated to be made as of a particular time; and
 
       
 
  (ii)   on and as of the date hereof, no Default has occurred and is
continuing.

          All terms defined in the Bridge Credit Agreement and used herein have
the meanings given to them by the Bridge Credit Agreement.
          DATED: April ___, 2006

            THE TDL GROUP CORP.
      By:           Name:           Title:        

                  By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            TIM HORTONS INC.
      By:           Name:           Title:        

                  By:           Name:           Title:        

 